Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below in excerpts from independent claims 1, 7, and 17:

(From claim 1): “wherein the controller is configured to execute a control logic of turning on the actuator based on an entry hysteresis line in which the actuator is turned on according to an increase in a cooling water temperature of an engine, based on an outdoor temperature, and
wherein the controller is configured to execute a control logic of turning off the actuator based on an escape hysteresis line in which the actuator is turned off according to a decrease in the cooling water temperature of the engine, based on the outdoor temperature”

(From claim 7): “wherein in a first region in which the outdoor temperature is equal to or less than a predetermined first outdoor temperature, an entry hysteresis line in which the actuator is turned on according to an increase in the cooling water temperature is constant”

(From claim 17): “executing, by the controller, a control logic of turning on the actuator based on an entry hysteresis line in which the actuator is turned on according to an increase in a cooling water temperature of an engine, based on an outdoor temperature; and
executing, by the controller, a control logic of turning off the actuator based on an escape hysteresis line in which the actuator is turned off according to a decrease in the cooling water temperature of the engine, based on the outdoor temperature”

Variable oil pumps are very well known in the art; further it is generally known to control such pumps based on outdoor or ambient temperatures; for example, see Hashimoto et al. (US Pub No 2017/0211431) and the Non-Final Rejection of 15 November 2021.
Separately, it is very generally known to account for hysteresis error in similar pumps; for example, see Terada (US Pub No 2016/0215775).
However, the prior art does not anticipate, nor render obvious, the specific operational steps, noted above, found in each of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747